                         Case 1:19-cr-00492-RA Document 66
                                                        65 Filed 07/16/20
                                                                 07/14/20 Page 1 of 2

                                           CAHILL GORDON & REINDEL LLP
                                                   EIGHTY PINE STREET
                                                 NEW YORK, NY 10005-1702
ROBERT A. ALESSI          CHARLES A. GILMAN            TELEPHONE: (212) 701-3000       GEOFFREY E. LIEBMANN         MICHAEL A. SHERMAN
HELENE R. BANKS           ARIEL GOLDMAN                    WWW.CAHILL.COM              BRIAN T. MARKLEY             DARREN SILVER
ANIRUDH BANSAL            JASON M. HALL                       ___________              MEGHAN N. McDERMOTT          JOSIAH M. SLOTNICK
DAVID L. BARASH           WILLIAM M. HARTNETT                                          WILLIAM J. MILLER            RICHARD A. STIEGLITZ JR.
LANDIS C. BEST            NOLA B. HELLER                  1990 K STREET, N.W.          NOAH B. NEWITZ               ROSS E. STURMAN
BRADLEY J. BONDI          CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       MICHAEL J. OHLER             SUSANNA M. SUH
BROCKTON B. BOSSON        DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                ANTHONY K. TAMA
JAMES J. CLARK            TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            JONATHAN D. THIER
CHRISTOPHER W. CLEMENT    DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             SEAN P. TONOLLI
AYANO K. CREED            ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   JOHN A. TRIPODORO
SEAN M. DAVIS             BRIAN S. KELLEHER               24 MONUMENT STREET           SHEILA C. RAMESH             GLENN J. WALDRIP, JR.
STUART G. DOWNING         RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             HERBERT S. WASHER
ADAM M. DWORKIN           CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   MICHAEL B. WEISS
ANASTASIA EFIMOVA         JOEL KURTZBERG                       ___________             JAMES ROBINSON               DAVID WISHENGRAD
JENNIFER B. EZRING        TED B. LACEY                                                 THORN ROSENTHAL              COREY WRIGHT
HELENA S. FRANCESCHI      MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         TAMMY L. ROY                 JOSHUA M. ZELIG
JOAN MURTAGH FRANKEL      ALIZA R. LEVINE                                              JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JONATHAN J. FRANKEL       JOEL H. LEVITIN
                                                                                                                      * ADMITTED IN DC ONLY


                                                         (212) 701-3207

                                                                                                               July 14, 2020


                            Re:       United States v. Harvey Jackson, 19 Cr. 492 (RA)

            Dear Judge Abrams:

                           We are writing at the request of defendant Harvey Jackson’s supervising Probation
            Officer to request that Mr. Jackson be allowed to be monitored through the use of Radio Frequency
            monitoring rather than GPS monitoring as ordered in the Court’s judgment and commitment order
            of July 2, 2020. The Probation Office in the District of New Jersey where Mr. Jackson is serving
            his home confinement informed us that they do not typically use GPS monitoring, and instead use
            Radio Frequency technology. We therefore ask that the Court allow Mr. Jackson to be monitored
            with Radio Frequency technology or such other technology as the Probation Office in the District
            of New Jersey deems appropriate.



                                                                                   Respectfully Submitted,



                                                                                              /s/
                                                                                   Anirudh Bansal
                                                                                   Scott B. Singer
            The Honorable Ronnie Abrams
            United States District Judge
            Southern District of New York
            United States Courthouse
            40 Foley Square
            New York, NY 10007
           Case 1:19-cr-00492-RA Document 66
                                          65 Filed 07/16/20
                                                   07/14/20 Page 2 of 2
CAHILL GORDON & REINDEL LLP


                                       -2-



                                               Application granted.
BY EMAIL:

cc:     AUSA Jun Xiang                         SO ORDERED.


                                               _____________________
                                               Ronnie Abrams, U.S.D.J.
                                               July 15, 2020
